Citation Nr: 0606711	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1953 to February 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied reopening the veteran's claim 
for service connection for a left knee disorder.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board reopened the 
veteran's claim and remanded the case for further development 
in April 2004.  That development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disorder clearly and unmistakably 
existed prior to service.

3. The veteran's preexisting left knee disorder clearly and 
unmistakably did not permanently worsen or increase in 
severity during service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2001, prior to the initial 
decision on the claim in March 2002, as well as in April 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the December 
2001 and April 2004 VCAA letters about the information and 
evidence that is necessary to substantiate the claim for 
service connection in this case.  Specifically, the letters 
stated that the evidence must show that the veteran had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
September 2002 Statement of the Case (SOC) and the September 
2005 Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim for service connection for a left knee 
disorder.

In addition, the RO informed the veteran in the December 2001 
and April 2004 letters about the information and evidence 
that VA would seek to provide.  In particular, the letters 
stated that reasonable efforts would be made to obtain the 
evidence necessary to support his claim and that VA would 
assist in obtaining records, including medical records, 
employment records, and records from other Federal agencies.  
The veteran was also informed that a VA examination would be 
provided or a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on the claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
RO told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The December 2001 and April 
2004 letters also requested that he complete and return a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), if 
there were private medical records that would support his 
claim.  In addition, the letters informed the veteran that it 
was his responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran was afforded a VA 
examination in April 2005 in connection with his claim for 
service connection for a left knee disorder, and an 
additional medical opinion was obtained from in August 2005.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  In this case, the presumption of soundness applies 
because the veteran's physical examination at the time he 
enlisted in the service made no reference to a left knee 
disorder.  However, as an initial matter, the Board finds 
that the veteran did have a preexisting left knee disorder 
prior to entering service.  In this regard, the veteran's 
service medical records indicate that he sought treatment for 
his left knee only a few months following his entrance into 
service at which time he made contemporaneous statements 
indicating that he had injured his left knee two years 
earlier.  His February 1954 separation examination report 
also noted that he had injured his left knee while playing 
football in 1949.  In addition, the veteran submitted a 
letter in December 1996 in which he indicated that he first 
sought treatment for his left knee at a hospital in 1949, and 
the April 2005 VA examiner stated that his old football 
injury was suggestive of a possible medial meniscal tear.  
Therefore, the Board finds such evidence to indicate that the 
veteran's left knee disorder clearly and unmistakably existed 
prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's left knee disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting left knee 
disorder was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.  
Although the Board acknowledges that the veteran did 
experience symptomatology related to his left knee in 
service, the Board also notes that aggravation for purposes 
of entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service.  There must be permanent advancement of the 
underlying pathology.  In this case, the veteran's service 
medical records indicate that he only sought treatment for 
his left knee in August 1953, and despite his complaints of 
locking and the inability to control his knee, the Board 
notes that a clinical evaluation at the time of the veteran's 
separation in February 1954 did not find any clinical 
abnormalities of the lower extremities.  In fact, the medical 
evidence of record shows that the veteran did not seek any 
treatment for his left knee for many decades following his 
separation from service.   The Board also finds it 
significant that the August 2005 VA examiner commented that 
there was no evidence that the veteran's military service 
caused or aggravated his left knee disorder.  In fact, the 
August 2005 VA examiner further opined that it was less 
likely than not that his chronic knee disorder was related to 
his military service or aggravated thereby. 

The Board acknowledges the November 2001 letter submitted by 
a VA physician in which it was noted that the veteran's left 
knee disability may be related to his left knee injury in 
service.  It is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
August 2005 VA examiner's opinion to be more probative.  The 
November 2001 VA physician apparently did not have a 
comprehensive review of the claims file.  In this regard, the 
Board notes that the physician did not discuss the veteran's 
service medical records, his previous injury in 1949, or the 
fact that he did not seek treatment for many decades 
following his separation from service.  There was no 
indication that the veteran's claims file was available for 
review, nor did the physician provide any rationale for his 
opinion.  As such, the November 2001 VA physician's opinion 
rests on incomplete information.  In contrast, the August 
2005 VA examiner offered his opinion based on a review of all 
of the evidence, including the veteran's service medical 
records, and offered a rationale for the opinion reached that 
is clearly supported by the evidence of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion of the August 2005 VA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  Therefore, the Board is of the opinion that there is 
clear and unmistakable evidence establishing that the 
veteran's preexisting left knee disorder did not chronically 
worsen or increase in severity during his period of service.  
Therefore, the Board finds that his left knee disorder was 
not aggravated by service.

Based on the foregoing, the Board finds the veteran's left 
knee disorder clearly and unmistakably existed prior to 
service and that it was not aggravated by service.  Thus, the 
presumption of soundness is rebutted. 38 U.S.C.A. § 1111. See 
also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's left knee disorder was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for a left knee disorder is not 
warranted.  


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


